Citation Nr: 1644921	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-24 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 50 percent for obstructive sleep apnea. 

2.  Entitlement to a higher initial disability rating in excess of 10 percent for status-post surgical fusion of the disc space between L5 and S1 (lumbar spine disability).

3.  Entitlement to a higher initial disability rating for status-post partial hemicolectomy with lymphocytic colitis (gastrointestinal disability), in excess of 10 percent for the period from October 29, 2012 to April 16, 2013, and in excess of 40 percent for the period from April 16, 2013.

4.  Entitlement to a higher (compensable) initial disability rating for right hip osteopenia with limitation of extension of the thigh.  

5.  Entitlement to a higher (compensable) initial disability rating for left hip osteopenia with limitation of extension of the thigh.

6.  Entitlement to a higher (compensable) initial disability rating for right hip osteopenia.

7.  Entitlement to a higher (compensable) initial disability rating for left hip osteopenia.

8.  Entitlement to a higher (compensable) initial disability rating for left shoulder Hill-Sachs lesion and anterior glenoid labral tear with adhesions (left shoulder disability). 

9.  Entitlement to a higher (compensable) initial disability rating for left knee patellofemoral syndrome. 

10.  Entitlement to a higher (compensable) initial disability rating for right wrist osteoporosis. 

11.  Entitlement to a higher (compensable) initial disability rating for cervical spine degenerative disc disease and status-post C5-C6 fusion (cervical spine disability). 

12.  Entitlement to a higher (compensable) initial disability rating for surgical scar of the neck status-post C5-C6 fusion (neck scar disability).

13.  Entitlement to a higher (compensable) initial disability rating for surgical scars of the anterior abdomen and status-post L5-S1 fusion and partial colectomy. 

14.  Service connection for a right shoulder disorder. 

15.  Service connection for Tietze's syndrome. 

16.  Service connection for bilateral hearing loss. 

17.  Service connection for tinnitus. 

18.  Service connection for hernia. 

19.  Service connection for dyspepsia. 

20.  Service connection for right wrist carpal tunnel syndrome.

21.  Service connection for left wrist carpal tunnel syndrome.

22.  Service connection for headaches.

23.  Service connection for an acquired psychiatric disorder, claimed as anxiety and insomnia. 

24.  Service connection for sphincter control. 

25.  Service connection for arthritis. 

26.  Service connection for avitaminosis.

27.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The Veteran, who is the appellant in this case, served on active duty from August 1994 to October 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 (issues 1 through 23) and February 2015 (issues 24 through 27) rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland, and Atlanta, Georgia, respectively.  The 
St. Petersburg, Florida, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The issues of higher rating for the sleep apnea, lumbar spine, gastrointestinal, cervical spine, left shoulder, left knee, neck scar, abdomen scar, left hip, right hip, and right wrist disabilities, as well as service connection for right shoulder, hernia, right wrist CTS, left wrist CTS, sphincter Control, arthritis, avitaminosis, and acquired psychiatric disorders, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had Tietze's syndrome in service that resolved prior to service separation.

2. The Veteran does not have a current disability of Tietze's syndrome.

3. The Veteran was exposed to acoustic trauma (loud noise) during service.

4. The Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes. 

5. The Veteran currently has a tinnitus disability.

6. Tinnitus had its onset in service.

7. The Veteran currently has a dyspepsia disability.

8. Dyspepsia had its onset in service.

9. The Veteran has a current disability of headaches.

10.   Headaches had their onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for Tietze's syndrome have not been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

2. The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for dyspepsia have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for tinnitus, dyspepsia, and headaches, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the claims for service connection for bilateral hearing loss and Tietze's syndrome, in a June 2012 notice letter sent prior to the initial denial of the claims in the December 2012 rating decision, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The RO also sent a letter that contained the same information in November 2013 prior to readjudication of the claims in the June 2014 statement of the case; thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination report, and the Veteran's written statements.  

The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives Social Security Administration (SSA) benefits that are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

The record reflects that the Veteran is in receipt of Social Security disability benefits.  In this case, the Board finds that there are no specific allegations giving rise to a reasonable belief that SSA records may pertain to the claimed bilateral hearing loss and Tietze's syndrome.  The Veteran has not alleged, and the record does not otherwise reflect, that SSA records may pertain to hearing loss or Tietze's disorder.  The September 2013 SSA decision shows that the Veteran was granted Social Security disability benefits due to disabilities other than hearing loss and Tietze's syndrome (specifically, degenerative disc disease, headaches, chronic diarrhea, bilateral ulnar neuropathy, and sleep apnea).  Moreover, as explained below, the Veteran has consistently denied hearing trouble and Tietze's syndrome symptoms throughout the appeal period.  Based on the foregoing, the Board finds that records from the SSA are not relevant to the claims for service connection for bilateral hearing loss and Tietze's syndrome; therefore, a remand to attempt to obtain SSA records is not necessary with respect to the claims for service connection for bilateral hearing loss and Tietze's syndrome.  See id.  For these reasons, VA's duty to further assist the Veteran in locating relevant records has been satisfied with respect to the claims for service connection for bilateral hearing loss and Tietze's syndrome.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claims for service connection for bilateral hearing loss and Tietze's syndrome, the Veteran was afforded VA examinations in April 2012, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination reports contain all the findings needed to evaluate the claims for service connection for bilateral hearing loss and Tietze's syndrome, including the Veteran's history, as well as audiology testing results.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Tinnitus and sensorineural hearing loss, which are organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for tinnitus and bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Tietze's syndrome is not a chronic disease under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for Tietze's syndrome.  
 
Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Tietze's Syndrome

The Veteran contends that service connection for Tietze's syndrome is warranted because it started in service.  Specifically, the Veteran reported that in 2009 he had pain in the chest with breathing, and that he occasionally had the same symptoms.  See, e.g., April 2012 VA examination report. 

The Board finds that the Veteran had Tietze's in service that resolved prior to service separation.  An April 2009 service treatment record shows that the Veteran complained of pain in the left side of the chest, which worsened with movement.  The April 2009 service clinician assessed costochondritis (Tietze's syndrome).  The April 2012 VA examination report, which was conducted prior to service separation, noted that the Veteran's Tietze's syndrome had resolved.  The rest of the service treatment records after the April 2012 VA examination show no complaints, treatment, or diagnosis of Tietze's syndrome. 

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the Veteran has a current disability of Tietze's syndrome.  The evidence further shows no current complaint, diagnosis, or treatment for Tietze's syndrome.  While VA treatment records show that the Veteran reported pain in the rib cage in March 2014 and April 2014, there was no diagnosis of Tietze's syndrome, to include after x-rays and CT scans of the chest.  Rib cage pain, by itself, without an underlying medical condition, does not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  Moreover, post-service treatment records show that the Veteran has denied symptoms of Tietze's syndrome such as chest pain on multiple occasions, to include after the March 2014 and April 2014 complaints.  See, e.g., April 2013, May 2013, October 2014, and December 2014 VA treatment records 

The Veteran, as a lay person, is competent to report experiencing any symptoms of Tietze's syndrome that come to him through the senses at any given time, such as pain or tenderness in the chest or ribs.  The Veteran has denied current symptoms of Tietze's syndrome throughout the appeal period.  The weight of the evidence demonstrates that the Veteran does not currently have a disability of Tietze's syndrome.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 
3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current "disability" of Tietze's syndrome at any time during the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for Tietze's syndrome; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted because it is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated he was exposed to loud noise from jets, generators, weapons, big trucks, and simulated explosions.  The Veteran indicated that he wore hearing protection only when firing weapons.  See, e.g., April 2012 VA examination report.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran had in-service loud noise exposure.  The DD Form 214 shows that the Veteran's military occupational specialty was security forces craftsman, which is associated with a moderate probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran had in-service loud noise exposure.  

That notwithstanding, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes that meets the criteria at 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)

In the April 2012 VA audiological examination, puretone thresholds were recorded as follows: 






HERTZ



500
1000
2000
3000
4000
Right
5
5
10
15
5
Left
0
0
5
15
5

Speech recognition scores were measured at 94 percent in the right ear and 98 percent in the left ear.  As the record reflects that the right and left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition using the Maryland CNC Test were not shown to be less than 94 percent at any point during this appeal, the criteria for a current bilateral hearing loss "disability" have not yet been met as required by 38 C.F.R. 
§ 3.385.
 
The Veteran's statements also weigh against a finding of a current bilateral hearing loss disability.  During the April 2012 VA examination, the Veteran reported that he thought he might have some hearing loss.  This implies that the Veteran was unsure whether or not he has hearing loss.  VA treatment records throughout the appeal period show that the Veteran consistently denied hearing problems.  Specifically, an April 2013 VA treatment record shows that the Veteran denied hearing problems.  A March 2013 VA treatment record shows a notation of no hearing deficit.  Similarly, an October 2014 VA treatment record shows a notation of no hearing loss.  Finally, a December 2014 VA treatment record shows that the Veteran reported tinnitus but denied hearing loss.

Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus 

The Veteran contends that service connection for tinnitus is warranted because it is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated he was exposed to loud noise from jets, generators, weapons, big trucks, and simulated explosions.  The Veteran indicated that he wore hearing protection only when firing weapons.  See, e.g., April 2012 VA examination report.  

The Board finds that the Veteran has a current tinnitus disability.  During the April 2012 VA audiological examination, the Veteran complained of recurrent tinnitus that started four to five years earlier.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition to being competent, the Veteran has been consistent when reporting the tinnitus symptoms; therefore, these statements are competent and credible evidence to establish a current tinnitus disability. 

The Board finds that the evidence is in relative equipoise on the question of whether the current tinnitus began in service, that is, whether tinnitus was directly "incurred in" service.  Evidence weighing in favor this finding includes the Veteran's consistent assertions that he started experiencing ringing in the ears during service.  During the April 2012 VA audiological examination, the Veteran reported that he has recurrent tinnitus that occurred a few times per week, lasted for seconds to minutes, and occurred randomly.  The Veteran reported that tinnitus started four to five years prior to the April 2012 VA examination.  This evidence weighs in favor of finding of in-service onset of tinnitus because the April 2012 VA examination was conducted prior to service separation and the Veteran had been in active duty for more than four-to-five years at that time.  Similarly, a December 2014 VA treatment record shows that the Veteran complained of loud ringing in the right ear and a feeling of air escaping from the left ear.  The Veteran also indicated a history of ringing in the ears.  The Veteran is competent to report the approximate onset of tinnitus.  Charles, 16 Vet. App. at 374; Barr, 21 Vet. App. at 308-09.  There is no evidence weighing against finding of in-service onset of tinnitus. 

The April 2012 VA examination report provides a negative nexus opinion as to the relationship between the current tinnitus and in-service loud noise exposure; however, because the evidence shows that symptoms of tinnitus began during service, so were "incurred in" service, such medical nexus opinions were not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of tinnitus symptoms during service rather than on a relationship (or nexus) between the current tinnitus and in-service exposure to acoustic trauma.  See 38 C.F.R. § 3.303(d); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.

Service Connection for Dyspepsia 

The Veteran contends that service connection for dyspepsia is warranted because it started in service.  Specifically, the Veteran asserted that he started experiencing an occasional burning sensation in the chest and throat during service.  See, e.g., April 2012 VA examination report. 

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran has a current disability of dyspepsia.  Evidence weighing in favor of this finding includes the April 2012 VA examination report, which shows a diagnosis of dyspepsia.  Evidence weighing against this finding includes post-service treatment records that show no complaints, treatment, or diagnosis of dyspepsia. 

The Board finds that the evidence is in relative equipoise on the question of whether the current dyspepsia began in service, that is, whether dyspepsia was directly "incurred in" service.  The evidence weighing in favor of this finding includes a December 2011 service treatment record showing that the Veteran complained of epigastric pain and a two-month history of reflux symptoms.  Evidence weighing against this finding includes the rest of the service treatment records showing no complaints, treatment, or diagnosis of dyspepsia.  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for dyspepsia is warranted on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.

Service Connection for Headaches 

The Veteran contends that service connection for headaches is warranted because headaches started in service.  Specifically, the Veteran reported he has sharp intermittent headaches that may last a few minutes to a few hours.  See, e.g., April 2012 VA examination report. 

The Board finds that the Veteran has a current headaches disability.  The April 2012 VA examination report shows a diagnosis of symptomatic headaches. 

The Board finds that the evidence is in relative equipoise on the question of whether the current headaches began in service, that is, whether headaches were directly "incurred in" service.  Evidence weighing in favor of this finding includes statements made by the Veteran that headaches started in service.  The Board finds the above-referenced statements to be competent and credible evidence that headaches were "incurred in" service, and they are consistent with complaints and treatment recorded in the service treatment records.  A September 2010 service treatment record shows that the Veteran complained of headaches in the back of the head.  A May 2011 service treatment record also shows complaints of severe headaches.  See also June 2011, November 2011, December 2011, and March 2012 service treatment records.  The evidence weighing against this finding includes the April 2012 VA examiner's notation that the Veteran's headaches are of unknown etiology. 

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for headaches is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for Tietze's syndrome is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for dyspepsia is granted. 

Service connection for headaches is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

SSA Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the remaining claims or issues on appeal.  The record reflects that the Veteran is in receipt of Social Security disability benefits.  See September 2013 SSA decision.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the remaining claims or issues on appeal, the Board finds that a remand for SSA records is necessary.

Initial Rating for Lumbar Spine, Cervical Spine, Left Shoulder, 
Left knee, Left Hip, Right Hip, and Right Wrist Disabilities 

The issues of higher initial rating for the lumbar spine, cervical spine, left shoulder, left knee, right hip, left hip, and right wrist disabilities are remanded for further VA examination.  Recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (if applicable) was conducted at the most recent April 2012 VA examination.  As such, the Board is remanding for further VA examination.

Service Connection for Hernia

The Veteran contends that service connection for hernia is warranted because it started in service.  Specifically, the Veteran asserted that he was told he had a small left inguinal hernia at a routine examination during service.  See, e.g., April 2012 VA examination report. 

Service treatment records show that the Veteran reported left inguinal pain and was noted to have a hernia.  See, e.g., January 2007 and November 2009 service treatment records.  The record is unclear as to whether the Veteran has a current hernia disability.  During the April 2012 VA examination, the Veteran reported that he was not sure if his hernia was still present.  The April 2012 VA examiner noted that the Veteran had a left inguinal hernia that was not found on examination; however, a September 2013 VA CT scan report shows that the Veteran had an umbilical hernia. 

Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current hernia.

Service Connection Right and Left Wrist CTS

The Veteran contends that service connection is warranted because right and left wrist CTS started in service.  The Veteran asserted that he was diagnosed with bilateral CTS during service in 2009.  See, e.g., April 2012 VA examination report. 

It is unclear if the Veteran has a current disability of right and left wrist CTS.  During the April 2012 VA examination, the Veteran reported that he had no current CTS symptoms except that his hands felt tired.  The April 2012 VA examiner noted that there was no objective evidence of bilateral wrist CTS.  VA treatment records note bilateral ulnar radiculopathy on the active problems list.  See, e.g., December 2013 VA treatment records. 

An October 2010 electromyography during service noted an assessment of bilateral mild ulnar neuropathy.  See also January 2011 service treatment record.  A February 2011 service treatment record shows that the service clinician noted that the Veteran has cervical radiculopathy.  A June 2011 service treatment record noted a history of mild carpal tunnel syndrome.

Based on the foregoing, the Board finds that a new examination with opinion is required to help determine the current nature and etiology of any neurological disorder of the wrists. 

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection for anxiety and insomnia is warranted because he started experiencing psychiatric symptoms in service.  See, e.g., April 2012 VA examination report.  The Veteran also provided statements by his wife and mother that psychiatric symptoms started in service and have continued to the present.  

In a December 2014 VA Form 21-0960P-2, H.H., a private psychologist, provided an Axis I diagnosis of a mood disorder, and opined that the Veteran's mood disorder began in service, and is aggravated by the service-connected sleep apnea and lumbar spine disabilities; however, the December 2014 private psychologist did not specify which mood disorder the Veteran has.  The AOJ should contact the Veteran and provide him the opportunity to submit clarification from H.H. (or other health professional) with regard to the December 2014 psychiatric opinion letter.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2, 19.9(a) to indicate that return of a private medical report to obtain clarifying information may be appropriate).

Service Connection for Sphincter Control, Arthritis, 
and avitaminosis, and a TDIU

In a February 2015 rating decision, the RO denied service connection for sphincter control, arthritis, avitaminosis, and a TDIU.  In a March 2015 statement, the Veteran disagreed with the RO's decision to deny the above-referenced claims.  See March 2015 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issues is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the remaining claims or issues on appeal are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159 (e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2. Schedule the appropriate VA examination(s) in order to assist in determining the current level of severity of the service-connected lumbar spine, cervical spine, left shoulder, left knee, right hip, left hip, and right wrist disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should provide the following:

Report the extent of the lumbar spine, cervical spine, left shoulder, left knee, right hip, left hip, and right wrist disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine, cervical spine, left shoulder, left knee, right hip, left hip, and right wrist ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment of the respective joint due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability of the respective joint on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

3. Schedule the appropriate VA examination(s) with opinions in order to assist in determining the etiology of any current hernia, right wrist CTS, and left CTS disorders.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) is (are) requested to provide the following opinions:

What type of hernia does the Veteran currently have? 

Is the current hernia the same kind of hernia the Veteran had in service? 

Is it as likely as not (i.e., probability of 50 percent or more) that the hernia disability had its onset during, or is otherwise related to service, to include the in-service assessment of hernia?

Does the Veteran have a current diagnosis of right and left wrist carpal tunnel syndrome? 

If the Veteran has upper extremity CTS, is it at least as likely as not (i.e., probability of 50 percent or more) that the upper extremity CTS disability had its onset during service, or is otherwise related to service, to include the in-service notation of a history of CTS? 

If the Veteran does not have CTS, does the Veteran have any other neurological disorder of the wrists?

If the Veteran has a neurological disorder of the wrists, is it at least as likely as not (i.e., probability of 50 percent or more) that the neurological disorder of the wrists had its onset during, or is otherwise related to service, to include the in-service notations of ulnar radiculopathy and cervical radiculopathy?
 
4. The AOJ should contact the Veteran and afford him the opportunity to submit any clarification to the December 2014 private psychologist opinion as to which mood disorder the Veteran.  The Veteran should also provide any treatment records showing a diagnosis of a psychiatric disorder.  The AOJ should associate any additional evidence submitted by the Veteran with the claims file. 

5. Then, readjudicate the remaining issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.

6. The AOJ should issue a statement of the case that addresses the issues of service connection for sphincter control, arthritis, avitaminosis, and a TDIU.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


